DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-El et al. (WO2016/196934A1) using (US. 11,207,465 B2 for reference numbers) (“Bar-El”) in view of Burton et al. (US. 20150320990A1)(“Burton”).
Re Claim 1, Bar-El discloses an injector (422, Fig. 4a-d) configured to receive therein a cartridge  (420) containing a substance to be dispensed (abstract), the cartridge having an opening sealed by a pierceable septum (428), the injector comprising: an injector housing ( housing of 422); an activation button assembly (433) movably mounted to the injector housing (Fig. 4c), the activation button assembly being translatable from an unactuated position to an actuated position (Col.18, lines 64-67, Col. 19, lines 1-2, lines 60-67); an injection needle translatable between a retracted position, wherein at least a tip of the injection needle is contained within the injector housing (side of the needle 449 and injection needle in the assembly 433is inside the housing and will be pushed to the skin, Col. 18, lines 64-67, Col. 19, lines 1-2, lines 60-67), and an injection position, wherein at least the tip (the tip for insertion inside the skin) of the injection needle protrudes from the injector housing (the needle is pushed outwards the housing and into the patient, Col. 18, lines 64-67, Col. 19, lines 1-2, lines 60-67); a cartridge door (423) movably mounted to the injector housing between an open position (Fig. 4a) and a closed position (Fig. 4c), the cartridge door comprising: an open end (close to 441b, Fig. 4a), an interior channel configured to receive the cartridge therein (Fig. 4a-b, channel for the cartridge inside the door channel in 423), and a cartridge piercing needle (448) mounted within the interior channel and fluidly connected with the injection needle (Fig. 4d, Col. 18, lines 64-67, Col. 19, lines 1-2, lines 60-67), the cartridge piercing needle being configured to fully penetrate the pierceable septum of the cartridge to fluidly connect the substance within the cartridge with the injection needle (Fig. 4d); and 3movement of the activation button assembly from the unactuated position to the actuated position thereof ( Fig. 4a to Fig. 4c), in the closed position of the cartridge door (Fig. 4c), enabling further advancement of the cartridge into the interior channel of the cartridge door to an unsealed position (Fig. 4c), wherein the cartridge piercing needle fully penetrates the pierceable septum (4c, 4d), but it fails to disclose a deflectable interference member having a resting position configured to limit an insertion depth of the cartridge into the interior channel of the cartridge door to a sealed position, wherein the cartridge piercing needle does not fully penetrate the pierceable septum; wherein: the cartridge door is movable to the closed position thereof in the sealed position of the cartridge, in the closed position of the cartridge door, deflects the interference element out of the resting position thereof, thereby enabling further advancement of the cartridge into the interior channel of the cartridge door to an unsealed position.
However, Burton discloses an injection device (100,  abstract, Figs. 2, 9-13c), wherein the device disclose a housing (102), a button (138 and top portion of 103, Fig. 11, Fig. 13a), a cartridge (107, 181,  drug 108) with a seal (185, 187), injection needle (105), a piercing needle (165) and a deflectable interference member  (a portion of 138 that connect the pin 146 and 140) having a resting position configured to limit an insertion depth of the cartridge into the interior channel of the cartridge door (110 and/or the deflected portion of the door see the annotated Fig. 13 of Burton, Fig. 13a) to a sealed position, wherein the cartridge piercing needle does not fully penetrate the pierceable septum (Fig. 13b), in the closed position of the cartridge door, deflects the interference element out of the resting position thereof, thereby enabling further advancement of the cartridge into the interior channel of the cartridge door to an unsealed position (Fig. 13c, ¶0104).

    PNG
    media_image1.png
    602
    636
    media_image1.png
    Greyscale
 
Annotated Fig. 13 of Burton
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the button and the door of  Bar-El to include a deflectable interference member so that the device has a deflectable interference member having a resting position configured to limit an insertion depth of the cartridge into the interior channel of the cartridge door to a sealed position, wherein the cartridge piercing needle does not fully penetrate the pierceable septum; wherein: the cartridge door is movable to the closed position thereof in the sealed position of the cartridge, in the closed position of the cartridge door, deflects the interference element out of the resting position thereof, thereby enabling further advancement of the cartridge into the interior channel of the cartridge door to an unsealed position as taught by Burton for the purpose of reusing the cartridge at the desired moment and easily for cleaning (Burton, ¶0115, Note: the door of Bar-El is rotatable and the door of Burton is slidable, the combination is done by adding the advancing mechanism of the cartridge and the button is changed to ones of Burton such that is advancing the cartridge toward the piercing needle and pushing the injection needle toward the skin).
Re Claim 2, Bar-El fails to disclose a driving assembly engageable with the cartridge to expel the substance therefrom, the driving assembly being operatively engaged with the activation button assembly and being configured to drive the cartridge from the sealed position to the unsealed position upon movement of the activation button assembly from the unactuated position to the actuated position.
However, Burton discloses an injection device (100,  abstract, Figs. 2, 9-13c), wherein the device disclose a housing (102), a button (138), a cartridge (107, 181,  drug 108) with a seal (185, 187), injection needle (105), a piercing needle (165), a deflectable interference member  (a portion of 138 that connect the pin 146 and 140) and a driving assembly engageable (134, Fig. 13a-13c) with the cartridge to expel the substance therefrom, the driving assembly being operatively engaged with the activation button assembly and being configured to drive the cartridge from the sealed position to the unsealed position upon movement of the activation button assembly from the unactuated position to the actuated position (Fig. 13c, ¶0104).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the button of  Bar-El to include a driving assembly so that the device has a driving assembly engageable with the cartridge to expel the substance therefrom, the driving assembly being operatively engaged with the activation button assembly and being configured to drive the cartridge from the sealed position to the unsealed position upon movement of the activation button assembly from the unactuated position to the actuated position as taught by Burton for the purpose of reusing the cartridge at the desired moment and easily for cleaning (Burton, ¶0115).
Re Claim 3, Bar-El fails to disclose wherein the interior channel defines a length greater than a length of the cartridge.
However, Burton discloses an injection device (100,  abstract, Figs. 2, 9-13c), wherein the device disclose a housing (102), a button (138), a cartridge (107, 181,  drug 108) with a seal (185, 187), injection needle (105), a piercing needle (165), a deflectable interference member  (a portion of 138 that connect the pin 146 and 140) and the door (110) has a channel (space from 162 and inside 110) and wherein the interior channel defines a length greater than a length of the cartridge (Figs. 9-10).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the door of Bar-El so that the interior channel defines a length greater than a length of the cartridge as taught by Burton for the purpose of allowing the movement of the cartridge and reusing the cartridge at the desired moment and easily for cleaning (Burton, ¶0115).
  Re Claim 4, Bar-El fails to disclose wherein the deflectable interference member comprises a cantilevered arm.  
However, Burton discloses an injection device (100,  abstract, Figs. 2, 9-13c), wherein the device disclose a housing (102), a button (138), a cartridge (107, 181,  drug 108) with a seal (185, 187), injection needle (105), a piercing needle (165), a deflectable interference member  (a portion of 138 that connect the pin 146 and 140) and wherein the deflectable interference member comprises a cantilevered arm (section of 140 from 146 to 165 including around 165 Fig. 13c, ¶0104).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the button and the door of  Bar-El to include a deflectable interference member so that the device has the deflectable interference member comprises a cantilevered arm as taught by Burton for the purpose of reusing the cartridge at the desired moment and easily for cleaning (Burton, ¶0115).
Re Claim 5, Bar-El fails to disclose wherein the cantilevered arm defines a first end connected to the cartridge door and extends to a second, free end proximate the open end of the cartridge door. 
However, Burton discloses an injection device (100,  abstract, Figs. 2, 9-13c), wherein the device disclose a housing (102), a button (130), a cartridge (107, 181, drug 108) with a seal (185, 187), injection needle (105), a piercing needle (165), a deflectable interference member (a portion of 138 that connect the pin 146 and 140) and wherein the deflectable interference member comprises a cantilevered arm (section of 140 from 146 to 148 including around 146 and 148, Fig. 13c, ¶0104) such that the cantilevered arm defines a first end connected to the cartridge door (close to 146) and extends to a second, free end proximate the open end of the cartridge door (free end of the cantilevered, see the annotated Fig. 13 of Burton).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the button and the door of Bar-El to include a deflectable interference member so that the device has the cantilevered arm defines a first end connected to the cartridge door and extends to a second, free end proximate the open end of the cartridge door as taught by Burton for the purpose of reusing the cartridge at the desired moment and easily for cleaning (Burton, ¶0115).
 Re Claim 6, Bar-El discloses wherein the cartridge door comprises a sidewall (445) but it fails to disclose the cantilevered arm defines a deflectable portion of the cartridge door sidewall.  
However, Burton discloses an injection device (100,  abstract, Figs. 2, 9-13c), wherein the device disclose a housing (102), a button (138), a cartridge (107, 181, drug 108) with a seal (185, 187), injection needle (105), a piercing needle (165), a deflectable interference member (a portion of 138 that connect the pin 146 and 140) and wherein the deflectable interference member comprises a cantilevered arm (section of 140 from 146 to 148 including around 146 and 148 Fig. 13c, ¶0104) and sidewall of the door cartridge (107, 108, 148) such that the cantilevered arm defines a deflectable portion of the cartridge door sidewall (148).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the button and the door of  Bar-El to include a deflectable interference member so that the device has the cantilevered arm defines a first end connected to the cartridge door and extends to a second, free end proximate the open end of the cartridge door as taught by Burton for the purpose of reusing the cartridge at the desired moment and easily for cleaning (Burton, ¶0115).
Re Claim 7, Bar-El fails to disclose wherein the cantilevered arm is integrally formed with the sidewall of the cartridge door. 
 However, Burton discloses an injection device (100,  abstract, Figs. 2, 9-13c), wherein the device disclose a housing (102), a button (138), a cartridge (107, 181, drug 108) with a seal (185, 187), injection needle (105), a piercing needle (165), a deflectable interference member (a portion of 138 that connect the pin 146 and 140) and wherein the deflectable interference member comprises a cantilevered arm (section of 140 from 146 to 148 including around 146 and 148 Fig. 13c, ¶0104) such that the cantilevered arm is integrally formed with the sidewall of the cartridge door (148).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the button and the door of  Bar-El to include a deflectable interference member so that the device has the cantilevered arm is integrally formed with the sidewall of the cartridge door as taught by Burton for the purpose of reusing the cartridge at the desired moment and easily for cleaning (Burton, ¶0115).
Re Claim 8, Bar-El fails to disclose wherein the sidewall of the cartridge door defines a first internal perimeter at the second, free end of the cantilevered arm when the cantilevered arm is in the resting position thereof, and the sidewall of the cartridge door 4defines a second internal perimeter at the second, free end of the cantilevered arm when the cantilevered arm is deflected from the resting position thereof, the first internal perimeter being smaller than a largest outer perimeter of the cartridge insertable into the interior channel, thereby limiting the insertion depth of the cartridge into the interior channel of the cartridge door, and the second internal perimeter being greater than the largest outer perimeter of the cartridge, thereby enabling further advancement of the cartridge into the interior channel of the cartridge door. 
However, Burton discloses an injection device (100,  abstract, Figs. 2, 9-13c), wherein the device disclose a housing (102), a button (138 and top portion of 103, Fig. 11, Fig. 13a), a cartridge (107, 181, drug 108) with a seal (185, 187), injection needle (105), a piercing needle (165), a deflectable interference member (a portion of 138 that connect the pin 146 and 140) and wherein the deflectable interference member comprises a cantilevered arm (section of 140 from 146 to 148 including around 146 and 148 Fig. 13c, ¶0104) such that the cantilevered arm is integrally formed with the sidewall of the cartridge door (148, 146) and wherein the sidewall of the cartridge door defines a first internal perimeter at the second, free end of the cantilevered arm when the cantilevered arm is in the resting position thereof (internal perimeter at 146, Fig. 13a), and the sidewall of the cartridge door 4defines a second internal perimeter at the second, free end of the cantilevered arm when the cantilevered arm is deflected from the resting position thereof (internal perimeter at 148, Fig. 13b), the first internal perimeter being smaller than a largest outer perimeter of the cartridge insertable into the interior channel (Fig.13a), thereby limiting the insertion depth of the cartridge into the interior channel of the cartridge door, and the second internal perimeter being greater than the largest outer perimeter of the cartridge, thereby enabling further advancement of the cartridge into the interior channel of the cartridge door (Fig. 13b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the button and the door of  Bar-El so that the sidewall of the cartridge door defines a first internal perimeter at the second, free end of the cantilevered arm when the cantilevered arm is in the resting position thereof, and the sidewall of the cartridge door 4defines a second internal perimeter at the second, free end of the cantilevered arm when the cantilevered arm is deflected from the resting position thereof, the first internal perimeter being smaller than a largest outer perimeter of the cartridge insertable into the interior channel, thereby limiting the insertion depth of the cartridge into the interior channel of the cartridge door, and the second internal perimeter being greater than the largest outer perimeter of the cartridge, thereby enabling further advancement of the cartridge into the interior channel of the cartridge door as taught by Burton for the purpose of reusing the cartridge at the desired moment and easily for cleaning (Burton, ¶0115).
 Re Claim 9, Bar-El fails to disclose wherein the activation button assembly comprises a post extending therefrom to a terminal end having a tapered face, the post having a post pathway along which the post travels from the unactuated position of the activation button assembly to the actuated position of the activation button assembly, and wherein the cantilevered arm comprises a tab laterally extending therefrom toward the post pathway, the tab having a hooked end facing the tapered face of the post, wherein movement of the activation button assembly from the unactuated position to the actuated position, in the closed position of the cartridge door, engages the post with the tab, the tapered face engaging and laterally translating the hooked end, and, in turn, deflecting the cantilevered arm away from the resting position thereof.
However, Burton discloses an injection device (100,  abstract, Figs. 2, 9-13c), wherein the device disclose a housing (102), a button (138 and top portion of 103, Fig. 11, Fig. 13a), a cartridge (107, 181, drug 108) with a seal (185, 187), injection needle (105), a piercing needle (165), a deflectable interference member (a portion of 138 that connect the pin 146 and 140) and the activation button assembly comprises a post (top of 103) extending therefrom to a terminal end having a tapered face (Fig. 11), the post having a post pathway along which the post travels from the unactuated position of the activation button assembly to the actuated position of the activation button assembly (space around 103, Fig. 11, 13a-b), and wherein the cantilevered arm comprises a tab (140) laterally extending therefrom toward the post pathway, the tab having a hooked end facing the tapered face of the post, wherein movement of the activation button assembly from the unactuated position to the actuated position, in the closed position of the cartridge door, engages the post with the tab, the tapered face engaging and laterally translating the hooked end, and, in turn, deflecting the cantilevered arm away from the resting position thereof (Fig. 13a- Fig 13b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the button and the door of  Bar-El so that the activation button assembly comprises a post extending therefrom to a terminal end having a tapered face, the post having a post pathway along which the post travels from the unactuated position of the activation button assembly to the actuated position of the activation button assembly, and wherein the cantilevered arm comprises a tab laterally extending therefrom toward the post pathway, the tab having a hooked end facing the tapered face of the post, wherein movement of the activation button assembly from the unactuated position to the actuated position, in the closed position of the cartridge door, engages the post with the tab, the tapered face engaging and laterally translating the hooked end, and, in turn, deflecting the cantilevered arm away from the resting position thereof as taught by Burton for the purpose of reusing the cartridge at the desired moment and easily for cleaning (Burton, ¶0115).
  Re Claim 10, Bar-El fails to disclose wherein the activation button assembly is operatively connected to the injection needle, whereby movement of the activation button assembly from the unactuated position to the actuated position thereof drives the injection needle from the retracted position to the injection position thereof.
However, Burton discloses an injection device (100,  abstract, Figs. 2, 9-13c), wherein the device disclose a housing (102), a button (138 and top portion of 103, Fig. 11, Fig. 13a), a cartridge (107, 181, drug 108) with a seal (185, 187), injection needle (105), a piercing needle (165), a deflectable interference member (a portion of 138 that connect the pin 146 and 140) and the activation button assembly comprises a post (top of 103) extending therefrom to a terminal end having a tapered face (Fig. 11), the post having a post pathway along which the post travels from the unactuated position of the activation button assembly to the actuated position of the activation button assembly (space around 103, Fig. 11, 13a-b), and wherein the activation button assembly is operatively connected to the injection needle, whereby movement of the activation button assembly from the unactuated position to the actuated position thereof drives the injection needle from the retracted position to the injection position thereof (Fig. 13a- Fig 13b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the button and the door of  Bar-El so that the activation button assembly is operatively connected to the injection needle, whereby movement of the activation button assembly from the unactuated position to the actuated position thereof drives the injection needle from the retracted position to the injection position thereof as taught by Burton for the purpose of reusing the cartridge at the desired moment and easily for cleaning (Burton, ¶0115).
Re Claim 11, Bar-El discloses wherein the cartridge door is pivotably mounted to the injector housing at an end of the cartridge door opposite the open end thereof (Fig. 4a, Bar-El).  
Re Claim 12, Bar-El discloses an injector (422, Fig. 4a-d) comprising: an injector housing (422 housing); 5an injection needle translatable between a retracted position, wherein at least a tip of the injection needle is contained within the injector housing (side of the needle 449 and injection needle in the assembly 433 is inside the housing and will be pushed to the skin, Col. 18, lines 64-67, Col. 19, lines 1-2, lines 60-67), and an injection position (as the needle will be pushed to the skin, Col. 18, lines 64-67, Col. 19, lines 1-2, lines 60-67), wherein at least the tip of the injection needle protrudes from the injector housing (as the needle will be pushed to the skin, Col. 18, lines 64-67, Col. 19, lines 1-2, lines 60-67); an activation button assembly movably mounted to the injector housing and operatively connected to the injection needle (433, Col. 18, lines 64-67, Col. 19, lines 1-2, lines 60-67), the activation button assembly being translatable from an unactuated position (Fig. 4c) to an actuated position to drive the injection needle from the retracted position thereof to the injection position thereof(433, Col. 18, lines 64-67, Col. 19, lines 1-2, lines 60-67); a cartridge door (423) movably mounted to the injector housing between an open position (Fig. 4b) and a closed position (Fig. 4c), the cartridge door comprising: an open end (close to 421), an interior channel having a cartridge mounted therein ( space for the cartridge 420, Fig. 4a), the cartridge containing a substance (abstract) to be dispensed and having an opening (456) at a front end of the cartridge sealed by a pierceable septum (446) and a flange at a rear end thereof (421), and a cartridge piercing needle (446) mounted within the interior channel and fluidly connected with the injection needle (Fig. 4d, abstract), the cartridge piercing needle being configured to fully penetrate the pierceable septum of the cartridge to fluidly connect the substance within the cartridge with the injection needle (Fig, 4d, abstract); but it fails to disclose a deflectable interference member engaging the rear end flange of the cartridge in a resting position of the interference member, thereby limiting an insertion depth of the cartridge into the interior channel of the cartridge door to a sealed position, wherein the cartridge piercing needle does not fully penetrate the pierceable septum; wherein: the cartridge door is movable to the closed position thereof in the sealed position of the cartridge, and movement of the activation button assembly from the unactuated position to the actuated position thereof, in the closed position of the cartridge door, deflects the interference element out of engagement with the rear end flange of the cartridge, thereby enabling further advancement of the cartridge into the interior channel of the cartridge 6door to an unsealed position, wherein the cartridge piercing needle fully penetrates the pierceable septum. 
However, Burton discloses an injection device (100,  abstract, Figs. 2, 9-13c), wherein the device disclose a housing (102), a button (138 and top portion of 103, Fig. 11, Fig. 13a), a cartridge (107, 181 includes 194, 192,  drug 108) with a seal (185, 187), injection needle (105), a piercing needle (165) and a deflectable interference member (134, 2nd free end of the cantilevered see annotated Fig. 13 of Burton and/or 180) engaging the rear end of the cartridge in a resting position of the interference member (180 engages the 194 by compression, Figs. 9,13a, cantilevered engages the rear end of the cartridge neck), thereby limiting an insertion depth of the cartridge into the interior channel of the cartridge door to a sealed position (Fig. 9, 13a), wherein the cartridge piercing needle does not fully penetrate the pierceable septum (Fig. 9, 13a); wherein: the cartridge door is movable to the closed position thereof in the sealed position of the cartridge (Fig. 9-10), and movement of the activation button assembly from the unactuated position to the actuated position thereof (138, Fig. 13a-13b), in the closed position of the cartridge door, deflects the interference element out of engagement with the rear end flange of the cartridge (180 will deflect against 194 and released the comprising force engagement, ¶0124, and the cantilevered will be out of contact with the rear end of the cartridge neck), thereby enabling further advancement of the cartridge into the interior channel of the cartridge 6door to an unsealed position, wherein the cartridge piercing needle fully penetrates the pierceable septum (Fig. 13b, ¶0124)
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the button and the door of  Bar-El to include a deflectable interference member so that the device a deflectable interference member engaging the rear end flange of the cartridge in a resting position of the interference member, thereby limiting an insertion depth of the cartridge into the interior channel of the cartridge door to a sealed position, wherein the cartridge piercing needle does not fully penetrate the pierceable septum; wherein: the cartridge door is movable to the closed position thereof in the sealed position of the cartridge, and movement of the activation button assembly from the unactuated position to the actuated position thereof, in the closed position of the cartridge door, deflects the interference element out of engagement with the rear end flange of the cartridge, thereby enabling further advancement of the cartridge into the interior channel of the cartridge 6door to an unsealed position, wherein the cartridge piercing needle fully penetrates the pierceable septum as taught by Burton for the purpose of reusing the cartridge at the desired moment and easily for cleaning (Burton, ¶0115, Note: the door of Bar-El is rotatable and the door of Burton is slidable, the combination is done by adding the advancing mechanism of the cartridge and the button is changed to ones of Burton such that is advancing the cartridge toward the piercing needle and pushing the injection needle toward the skin, also, as the claim is written, the engagement between the interference element and the rear end flange is general engagement such as force-related engagement as this rejection is applied, or contacting/abutting. The applicant is advised to further define this engaging in order to overcome this rejection).
 Re Claim 13, Bar-El fails to disclose wherein the deflectable interference member comprises a cantilevered arm.  
However, Burton discloses an injection device (100,  abstract, Figs. 2, 9-13c), wherein the device disclose a housing (102), a button (138), a cartridge (107, 181,  drug 108) with a seal (185, 187), injection needle (105), a piercing needle (165), a deflectable interference member  (a portion of 138 that connect the pin 146 and 140) and wherein the deflectable interference member comprises a cantilevered arm (section of 140 from 146 to 165 including around 165 Fig. 13c, ¶0104).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the button and the door of  Bar-El to include a deflectable interference member so that the device has the deflectable interference member comprises a cantilevered arm as taught by Burton for the purpose of reusing the cartridge at the desired moment and easily for cleaning (Burton, ¶0115).
Re Claim 14, Bar-El fails to disclose wherein the cantilevered arm defines a first end connected to the cartridge door and extends to a second, free end proximate the open end of the cartridge door. 
However, Burton discloses an injection device (100,  abstract, Figs. 2, 9-13c), wherein the device disclose a housing (102), a button (130), a cartridge (107, 181, drug 108) with a seal (185, 187), injection needle (105), a piercing needle (165), a deflectable interference member (a portion of 138 that connect the pin 146 and 140) and wherein the deflectable interference member comprises a cantilevered arm (section of 140 from 146 to 148 including around 146 and 148, Fig. 13c, ¶0104) such that the cantilevered arm defines a first end connected to the cartridge door (close to 146) and extends to a second, free end proximate the open end of the cartridge door (free end of the cantilevered, see the annotated Fig. 13 of Burton).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the button and the door of Bar-El to include a deflectable interference member so that the device has the cantilevered arm defines a first end connected to the cartridge door and extends to a second, free end proximate the open end of the cartridge door as taught by Burton for the purpose of reusing the cartridge at the desired moment and easily for cleaning (Burton, ¶0115).
 Re Claim 15, Bar-El discloses wherein the cartridge door comprises a sidewall (445) but it fails to disclose the cantilevered arm defines a deflectable portion of the cartridge door sidewall.  
However, Burton discloses an injection device (100,  abstract, Figs. 2, 9-13c), wherein the device disclose a housing (102), a button (138), a cartridge (107, 181, drug 108) with a seal (185, 187), injection needle (105), a piercing needle (165), a deflectable interference member (a portion of 138 that connect the pin 146 and 140) and wherein the deflectable interference member comprises a cantilevered arm (section of 140 from 146 to 148 including around 146 and 148 Fig. 13c, ¶0104) and sidewall of the door cartridge (107, 108, 148) such that the cantilevered arm defines a deflectable portion of the cartridge door sidewall (148).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the button and the door of  Bar-El to include a deflectable interference member so that the device has the cantilevered arm defines a first end connected to the cartridge door and extends to a second, free end proximate the open end of the cartridge door as taught by Burton for the purpose of reusing the cartridge at the desired moment and easily for cleaning (Burton, ¶0115).
Re Claim 16, Bar-El fails to disclose wherein the sidewall of the cartridge door defines a first internal perimeter at the second, free end of the cantilevered arm when the cantilevered arm is in the resting position thereof, and the sidewall of the cartridge door 4defines a second internal perimeter at the second, free end of the cantilevered arm when the cantilevered arm is deflected from the resting position thereof, the first internal perimeter being smaller than perimeter of  rear end flange of the cartridge insertable into the interior channel, thereby limiting the insertion depth of the cartridge into the interior channel of the cartridge door, and the second internal perimeter being greater than the perimeter of rear end flange the cartridge, thereby enabling further advancement of the cartridge into the interior channel of the cartridge door. 
However, Burton discloses an injection device (100,  abstract, Figs. 2, 9-13c), wherein the device disclose a housing (102), a button (138 and top portion of 103, Fig. 11, Fig. 13a), a cartridge (107, 181, drug 108) with a seal (185, 187), injection needle (105), a piercing needle (165), a deflectable interference member (a portion of 138 that connect the pin 146 and 140) and wherein the deflectable interference member comprises a cantilevered arm (section of 140 from 146 to 148 including around 146 and 148 Fig. 13c, ¶0104) such that the cantilevered arm is integrally formed with the sidewall of the cartridge door (148, 146) and wherein the sidewall of the cartridge door defines a first internal perimeter at the second, free end of the cantilevered arm when the cantilevered arm is in the resting position thereof (internal perimeter at 146, Fig. 13a), and the sidewall of the cartridge door 4defines a second internal perimeter at the second, free end of the cantilevered arm when the cantilevered arm is deflected from the resting position thereof (internal perimeter at 148, Fig. 13b), the first internal perimeter being smaller than a largest outer perimeter of the cartridge insertable into the interior channel (Fig.13a), thereby limiting the insertion depth of the cartridge into the interior channel of the cartridge door, and the second internal perimeter being greater than the largest outer perimeter of the cartridge, thereby enabling further advancement of the cartridge into the interior channel of the cartridge door (Fig. 13b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the button and the door of  Bar-El so that wherein the sidewall of the cartridge door defines a first internal perimeter at the second, free end of the cantilevered arm when the cantilevered arm is in the resting position thereof, and the sidewall of the cartridge door 4defines a second internal perimeter at the second, free end of the cantilevered arm when the cantilevered arm is deflected from the resting position thereof, the first internal perimeter being smaller than perimeter of  rear end flange of the cartridge insertable into the interior channel, thereby limiting the insertion depth of the cartridge into the interior channel of the cartridge door, and the second internal perimeter being greater than the perimeter of rear end flange the cartridge, thereby enabling further advancement of the cartridge into the interior channel of the cartridge door as taught by Burton for the purpose of reusing the cartridge at the desired moment and easily for cleaning (Burton, ¶0115).
Re Claim 17, Bar-El fails to disclose wherein the activation button assembly comprises a post extending therefrom to a terminal end having a tapered face, the post having a post pathway along which the post travels from the unactuated position of the activation button assembly to the actuated position of the activation button assembly, and wherein the cantilevered arm comprises a tab laterally extending therefrom toward the post pathway, the tab having a hooked end facing the tapered face of the post, wherein movement of the activation button assembly from the unactuated position to the actuated position, in the closed position of the cartridge door, engages the post with the tab, the tapered face engaging and laterally translating the hooked end, and, in turn, deflecting the cantilevered arm away from the resting position thereof.
However, Burton discloses an injection device (100,  abstract, Figs. 2, 9-13c), wherein the device disclose a housing (102), a button (138 and top portion of 103, Fig. 11, Fig. 13a), a cartridge (107, 181, drug 108) with a seal (185, 187), injection needle (105), a piercing needle (165), a deflectable interference member (a portion of 138 that connect the pin 146 and 140) and the activation button assembly comprises a post (top of 103) extending therefrom to a terminal end having a tapered face (Fig. 11), the post having a post pathway along which the post travels from the unactuated position of the activation button assembly to the actuated position of the activation button assembly (space around 103, Fig. 11, 13a-b), and wherein the cantilevered arm comprises a tab (140) laterally extending therefrom toward the post pathway, the tab having a hooked end facing the tapered face of the post, wherein movement of the activation button assembly from the unactuated position to the actuated position, in the closed position of the cartridge door, engages the post with the tab, the tapered face engaging and laterally translating the hooked end, and, in turn, deflecting the cantilevered arm away from the resting position thereof (Fig. 13a- Fig 13b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the button and the door of  Bar-El so that the activation button assembly comprises a post extending therefrom to a terminal end having a tapered face, the post having a post pathway along which the post travels from the unactuated position of the activation button assembly to the actuated position of the activation button assembly, and wherein the cantilevered arm comprises a tab laterally extending therefrom toward the post pathway, the tab having a hooked end facing the tapered face of the post, wherein movement of the activation button assembly from the unactuated position to the actuated position, in the closed position of the cartridge door, engages the post with the tab, the tapered face engaging and laterally translating the hooked end, and, in turn, deflecting the cantilevered arm away from the resting position thereof as taught by Burton for the purpose of reusing the cartridge at the desired moment and easily for cleaning (Burton, ¶0115).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783      

/Lauren P Farrar/Primary Examiner, Art Unit 3783